{¶ 58} The majority finds that the trial court erred in submitting the issue of lost earning capacity to the jury, thereby holding that appellee is entitled to no compensation for future lost earning capacity. The basis for this finding appears to be that appellee has been able to return to work for his former employer at a higher wage and because the vocational expert could consider only certain factors such as accommodations made by his employer, but could not definitively say whether appellee could continue to be employed as a framing contractor. While appellee's current ability to earn wages does reduce any past lost wages, his impaired future earning claim is a matter that should be decided based upon the opinion of experts.
 {¶ 59} Appellee presented substantial, competent evidence through expert testimony that it was reasonably certain appellee would experience a loss of future earning capacity. The earning capacity of appellee is not necessarily dependent upon what is actually earned before or after the injury. Earning capacity is what appellee was capable of earning prior to the injury compared with what he is capable of earning in the future. The lost earning capacity of appellee was addressed by both the vocational expert and the economic expert for appellee.
 {¶ 60} The testimony of both experts was necessary in this case to establish appellee's diminished future earning capacity. The trial court's judgment is based upon both experts' opinions as to what impairment appellee will suffer in the future. Appellee questioned the physician to establish the disability, the vocational expert to discuss its effect in the workplace, and the economist to calculate its value.
 {¶ 61} The majority relies upon answers to questions posed to Dr. Growick as a basis for finding that there was a failure to prove future lost earning capacity. The vocational expert was asked the following questions on cross-examination:
  Q. You don't have any idea whatsoever, sir, within any reasonable degree of certainty, as to whether he is not going to be able to be employed as a framing carpenter, do you?
  A. No.
  Q. It would be totally speculative that he would not be able to do his job at some point, right?
  A. Correct. I couldn't predict the future other than if he has good personnel reviews currently, and the industry is doing well, and his employer is doing well, which sometimes the accommodations like his is employer specific. Given those considerations, other than that, I can't predict what would happen. *Page 865
 {¶ 62} This testimony did not affect appellee's ability to prove lost earning capacity, as that element of damage has been accepted under Ohio law. The mere fact that appellee can still do his job today and the mere fact that his employer is accommodating him and may continue to accommodate him does not preclude a claim for lost earning capacity. At trial, Dr. Palfin gave an example of lost earning capacity when he testified:
  A. The reality in economics is capacity income of an individual. For example, if you have a physician who is earning [$]400,000 a year, decides to start a winery up in Napa, California, loses money a year and is injured, what is his loss?
  It's not the loss as a proprietor of a winery in Napa. It's the loss of what his capacity is as a physician, what he could have done, not necessarily what he would have done.
The fact that no one can predict whether appellee's employer will continue to accommodate him does not preclude a finding of lost earning capacity.
 {¶ 63} Appellee will suffer obvious deficits for the rest of his working life. Dr. Growick testified that with his depth-perception problem and monocular vision, appellee would be excluded from a significant portion of jobs he would be capable of doing. Appellee testified that he sometimes runs into things and he is slower. His current employer will not let him operate the forklift. His employer does not want him to work on the second floor of any house or walk the walls and lay them out for joists. The trial court properly submitted this issue to the jury, and the jury properly concluded that these restrictions would put appellee at an economic disadvantage in the future. The jury's verdict was reasonable, based upon expert testimony, that appellee will be more likely to be laid off in economic downturns and less likely to be hired for jobs in the future.
 {¶ 64} The majority finds, after construing the evidence most strongly in favor of appellee, that appellee failed to prove with reasonable certainty his claim for future lost earning capacity. In reaching its conclusion, the majority cited portions of Dr. Growick's testimony, ignoring the rest and failing to consider the testimony of Dr. Palfin. At trial, Dr. Growick testified to the following regarding appellee:
  [H]e scored average, which was consistent with what his vocational profile is. Although, interestingly enough, he had a relatively low verbal IQ, which might be consistent with the fact that he dropped out of high school. * * *
  * * *
  * * * [H]e will be excluded from a significant portion of the available jobs that he is capable of doing.
  * * * *Page 866
  * * * [T]he kinds of jobs he would be able to do, if he did become unemployed, certainly are not as broad as what he could have done prior to the accident. I would say it would be about 15 or 20 percent of the available unskilled jobs that he could do.
  And given the economy and everything else, you have to assume that he is going to have a tougher time with monocular vision, with low education, basically unskilled and low semi-skilled work experience.
 {¶ 65} Dr. Growick testified that because appellee's current employer was making accommodations for him, he "might not be likely to get a similar job somewhere else." Dr. Growick agreed with counsel that appellee's employment prospects in the future are bleak. Dr Growick, on cross-examination, testified that "the kinds of jobs I would see [appellee] sort of gravitating to would be work order clerk. Somebody that is going to handle the manifest at a docking station when it comes in, things like that." Dr. Growick also testified that the skills necessary to be a carpenter require depth perception and field of vision according to definitions of occupational titles produced by the government.
 {¶ 66} This testimony established that at least in Dr. Growick's opinion, appellee does have restrictions that will limit his capacity to earn income as a carpenter over the next 30 years. The next issue then to be addressed is whether the evidence in the record establishes that these restrictions result in reduced earning capacity as compared to appellee's preinjury earning capacity. The majority indicates that a jury should not be able to speculate as to the value attached to the postinjury earning capacity. However, Dr. Growick gave testimony as to the earning capacity of the type of job that appellee would be capable of performing. This testimony was set forth during the cross-examination of Dr. Growick when he testified that the kind of job appellee could perform, such as store clerk, would have the capacity to earn "[e]ight to ten dollars an hour, generally speaking." It is probable that the jurors accepted the differential in earning capacity of eight to ten dollars per hour compared to the $14-per-hour capacity established by Dr. Palfin for a carpenter in reaching their verdict. The earning capacity difference of up to six dollars for 2,080 hours per year times 30 years equals $374,400 which is fairly close to the $417,000 in lost earning capacity found by the jury.
 {¶ 67} Dr. Palfin, an expert witness for appellee, has over 40 years of experience as an economist. He has served as a bank examiner for the FDIC, a contracting officer and economist for the United States Department of Defense, and as a professor. Dr. Palfin was called to provide his opinion to quantify and calculate the actual lost earning capacity of appellee. Dr. Palfin relied in part on the following information from the testimony of Dr. Growick: (1) appellee is not necessarily a good candidate for further retraining without substantial education, *Page 867 
(2) he is blind in one eye and will not improve, (3) 85 percent of all unskilled jobs require some depth perception, and (4) appellee is excluded from a significant portion of the labor market.
 {¶ 68} Dr. Palfin testified that his calculation of lost future earning capacity was based on $14 per hour through retirement at age 65. Dr. Palfin further testified that his opinion was based upon a reasonable degree of economic certainty. On cross-examination, appellant challenged Dr. Palfin as to whether the lost earning capacity of appellee was speculative. Dr. Palfin testified: "It is not speculative. Think of the example I gave you, the physician versus the wine venture. That's not speculative. Capacity is what counts." Again, on cross-examination, Dr. Palfin testified: "Again, capacity is what you could do, not what you would do or did do. Capacity, that's the key concept."
 {¶ 69} There was evidence from the expert witnesses that established that the loss of vision in one eye resulted in a loss of earning capacity. The experts testified that the loss of one eye severely limited appellee's occupational choices and, at least according to Dr. Growick, disqualifies him from his chosen field of carpentry. Dr. Growick provided testimony from which the jury could conclude that the earning capacity post-injury would be in the range of eight to ten dollars per hour. Dr. Palfin established that the earning capacity preinjury would be $14 per hour.
 {¶ 70} The majority acknowledges that appellee's return to his former position does not necessarily preclude his recovery of future economic damages, but finds that appellee did not sustain his burden of proof because the experts' opinions as to his lost earning capacity were fundamentally flawed. I respectfully disagree. The trial court, in its decision denying appellant's motion for judgment notwithstanding the verdict, found that "the testimony, if believed by the jury, was that the incident in question caused plaintiff to permanently lose the sight in one of his eyes and that as a consequence of this condition, his employability potentialities and prospects in the future have suffered, all to his future economic detriment." Accordingly, the trial court found appellee had presented sufficient evidence to support the jury's award of future economic damages. Based upon an independent, de novo review of the record, I similarly conclude that reasonable minds could differ as to appellee's entitlement to future economic damages, and, thus, I would overrule appellant's first assignment of error. Being in the minority, I find it unnecessary to address the issues raised under the second, sixth, and seventh assignments of error. I concur, however, with the majority's analysis of the remaining assignments of error.
 *Page 1